 1

 2

 3                             UNITED STATES DISTRICT COURT
 4                                    DISTRICT OF NEVADA
 5    GRISELDA NEGRETE VARGAS,                               Case No. 2:19-cv-02135-KJD-DJA
 6                                       Petitioner,
                                                                        ORDER
 7           v.
 8    CHAD WOLF, Acting Secretary of the U.S.
      Department of Homeland Security, et al.,
 9
                                      Respondents.
10

11          On April 6, 2020, Petitioner Griselda Negrete Vargas filed an Emergency Motion for
12   Temporary Restraining Order (“TRO”) (ECF No. 16) in support of her Amended Petition for
13   Writ of Habeas Corpus (ECF No. 6) pursuant to 28 U.S.C. § 2241.
14          IT IS THEREFORE ORDERED:
15          1. Respondents have until 12:00 P.M. on Friday, April 10, 2020, to respond to
16                Petitioner’s Emergency TRO Motion (ECF No. 16).
17          2. Petitioner may file a reply on or before 12:00 P.M. on Monday, April 13, 2020.
18          DATED this 7th day of April 2020.
19

20
                                                           KENT J. DAWSON
21                                                         UNITED STATES DISTRICT JUDGE
22

23

24

25

26
27

28


                                                       1
